7 F.3d 1045
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Michael X. MACK, Plaintiff-Appellant,v.Jack COWLEY;  Jerry Johnson;  Mary Punches;  Ray Little;Margaret Johnson;  Ron Miller;  Malik Muhammad,Defendants-Appellees.
No. 93-6198.
United States Court of Appeals, Tenth Circuit.
Oct. 13, 1993.

Before LOGAN, MOORE and BRORBY, Circuit Judges.

ORDER AND JUDGMENT1
LOGAN

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Plaintiff Michael X. Mack filed suit pursuant to 42 U.S.C.1983 against the warden, two deputy wardens, the Muslim minister employed to serve inmates, two staff members at the Joseph Harp Correctional Center (JHCC), and the deputy director for the Oklahoma Department of Corrections.   Plaintiff alleged violation of his First Amendment right to free exercise of religion and denial of his right to due process in violation of the Fourteenth Amendment.   All of plaintiff's allegations are the outgrowth of what has been described as either a leadership struggle or a theological dispute within the Muslim population at JHCC and relate to a three-month period of time.


3
After reviewing a report ordered pursuant to  Martinez v. Aaron, 570 F.2d 317 (10th Cir.1978), considering a motion to dismiss which was treated as a motion for summary judgment, and plaintiff's response, the magistrate judge recommended summary judgment in favor of defendants.   The district court reviewed plaintiff's objections de novo and adopted the magistrate judge's recommendation in its entirety, granting summary judgment in favor of the defendants.


4
We have reviewed the briefs and the record and are satisfied that plaintiff could prove no constitutional violation.   We cannot add significantly to the analysis in the magistrate judge's recommendation of March19, 1993, which was adopted by the district court, and therefore AFFIRM for substantially the reasons stated therein.


5
The mandate shall issue forthwith.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrine of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3